EXHIBIT 99.2 SPACEDEV, INC. STOCKHOLDER AGREEMENT This Stockholder Agreement(the “Agreement”) is made as of September 19, 2007 by and among SpaceDev, Inc., a Delaware corporation (the “Company”) and the stockholders listed on Exhibit A hereto (referred to hereinafter as the “Stockholders” and each individually as a “Stockholder”).Capitalized terms which are not otherwise defined shall have the same meaning as in the Purchase Agreement (as defined below). Recitals Whereas, the Stockholders are purchasing shares of the Company’s Common Stock (the “Shares”) pursuant to that certain Stock Purchase Agreement between the Company and the Stockholders (the “Purchase Agreement”) of even date herewith; Whereas, the obligations in the Purchase Agreement are conditioned upon the execution and delivery of this Agreement by the Company and the Stockholders; and Whereas, the parties desire to enter into this Agreement in order to grant board rights to the Stockholders and restrict the transfer of the Shares, among other covenants, as set forth below. Agreement Now, Therefore, in consideration of the premises and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree hereto as follows: Section1.Definitions.As used in this Agreement the following terms shall have the following respective meanings: 1.1“Affiliate” means, an “affiliate,” as defined in Rule 405 of Regulation C of the Securities Act, of the Stockholder. 1.2“Change of Control” means (1) any consolidation or merger of the Company with or into any other corporation or other entity or person, or any other corporate reorganization, in which the stockholders of the Company immediately prior to such consolidation, merger or reorganization, own less than fifty percent (50%) of the voting power of the surviving or successor entity (or in the event stock or ownership interests of an affiliated entity are issued in such transaction, less than fifty percent (50%) of the voting power of such affiliated entity) immediately after such consolidation, merger or reorganization; (2) any transaction or series of related transactions to which the Company is a party in which in excess of fifty percent (50%) of the Company’s outstanding voting power is transferred; provided that such transactions shall not include any consolidation or merger effected exclusively to change the domicile of the Company. 1.3“Exchange Act” shall means the Securities Exchange Act of 1934, as amended. 1 1.4“Restricted Territory” means the United States. 1.5“Securities Act” shall mean the Securities Act of 1933, as amended. 1.6“Special Registration Statement” shall mean (i) a registration statement relating to any employee benefit plan or (ii) with respect to any corporate reorganization or transaction under Rule 145 of the Securities Act, including any registration statements related to the issuance or resale of securities. Section2.Election Of Stockholder Nominee To Board Of Directors. 2.1Nomination.At the next meeting of the Company’s Board of Directors, the Company shall take all steps as are necessary and appropriate and otherwise use its best efforts to cause an individual designated by the Stockholders (such individual so initially designated by the Stockholders, and each other individual from time to time designated by Stockholders in the event any individual theretofore designated is unable or unwilling to serve as a member of the Board of Directors of the Company, being hereinafter called the “Stockholder Nominee”) to be duly and properly elected to a seat on the Board of Directors of the Company.Thereafter, until the Termination Date (as defined below), at each annual or special meeting of the stockholders of the Company, or in connection with any written consent solicited from any or all of the stockholders of the Company, at or with respect to which a vote is taken to elect a director to fill the seat occupied by the Stockholder Nominee theretofore serving as a member of the Board of Directors of the Company (whether upon the expiration or such Stockholder Nominee’s then current term as a member of the Board of Directors of the Company or otherwise), the Company shall nominate the Stockholder Nominee for election to the Board of Directors of the Company.The Stockholders shall provide the Secretary of the Company within 10 days after the Company notifies the Stockholders that the Company is preparing its proxy statement with (i)the required background information under Regulation 14A of the Exchange Act or the rules of any security exchange that the Company common stock is then listed, and (ii)such other information regarding such individual and their affiliations and background as the Company may reasonably request. 2.2Vacancies and Insurance.Until the Termination Date, in the event that the individual at any time serving on the Board of Directors of the Company as the Stockholder Nominee shall, for any reason, cease or be unable so to serve, the Company shall take all steps as are necessary or appropriate to cause the vacancy on the Board of Directors of the Company thereby created to be filled promptly by the election to the Board of Directors of the Company of another Stockholder Nominee.The Stockholder Nominee shall be entitled to directors’ insurance at the Company’s cost and expense and indemnification coverage by the Company on terms and conditions no less favorable than those available to other members of the Board of Directors of the Company. 2 2.3Stockholder Nominee.The Stockholder Nominee shall be an individual that shall have such business or technical experience, stature and character as is commensurate with service on the board of directors of a public company and that shall be reasonably acceptable to the Company, it being agreed that either Marco R. Fuchs or HansJ. Steininger is an acceptable nominee.It is understood by the Stockholders that any individual that would be required to make disclosure under Item 401(f) of Regulation S-K in connection with the Company’s proxy statement under Regulation 14A of the Exchange Act, shall not be an acceptable nominee.Without limiting the foregoing, without the prior written consent of the Company, Stockholder shall not designate any individual as the Stockholder Nominee if such individual is then an officer, director, employee, consultant or stockholder (then holding more than 1%percent of any company’s issued and outstanding capital stock or other equity interests) of any business that is a competitor of the Company. 2.4Exclusion.The Company reserves the right to exclude the Stockholder Nominee from any meeting or portion thereof and from access to any material, if the Company believes upon advice of counsel that such exclusion is reasonably necessary to avoid the Stockholder being deemed to hold “dominant minority” control of the total outstanding voting securities of the Company under the U.S. Department of the Treasury’s Regulations Pertaining to Mergers, Acquisitions, and Takeovers by Foreign Persons (31 C.F.R. Sec. 800.204).Exclusion rights also apply as necessary for the Company to remain in compliance with the Arms Export Control Act, the Export Administration Act, and the International Economic Emergency Powers Act, and regulations issued pursuant to these, including the International Traffic in Arms Regulations (ITAR), 22 C.F.R. parts 120-130, the Export Administration Regulations (EAR), 15 C.F.R. parts 730-774 or any other U.S. regulation or classified defense related issue, as well as any other situation where the information may be adverse to the interest of the Company. Section3.Covenants of the Stockholders. 3.1Standstill.Each Stockholder agrees that, during the period commencing on the date hereof and ending on the Termination Date, neither such Stockholder nor any of its Affiliates will in any manner, directly or indirectly (i)purchase additional shares of Common Stock of the Company or rights to purchase such shares of Common Stock of the Company, (ii)effect, seek, offer or propose to effect any acquisition of any securities or assets of the Company, any tender or exchange offer, merger, business combination, recapitalization or other extraordinary transaction involving the Company or any solicitation of proxies or consents to vote any voting securities of the Company, (iii)form, join or in any way participate in a “group” (as defined in the Exchange Act) with respect to any voting securities of the Company, (iv)solicit or participate in any solicitation of proxies relating to the election of directors of the Company, (v)enter into any agreement with any other person with respect to the foregoing, or assist any other person to do any of the foregoing or (vi) nominate any person to the Board of Directors of the Company other than the Stockholder Nominee; provided that (A)Stockholder may purchase additional Company securities in an amount sufficient to allow Stockholder to continue to own up to 19% of the outstanding shares of Common Stock of the Company; (B)Stockholder may exercise its rights in Section6; and (C)each Stockholder may sell their Shares in connection with (1)the acquisition by any person or group (as defined in the Exchange Act), other than by or on behalf of any Stockholder and their Affiliates, of more than 50% of the outstanding voting securities of the Company or (2)in a tender offer for the Company’s voting securities other than by or on behalf of any of the Stockholders or their Affiliates (with securities or cash) which has not been approved by a majority of the Company’s Board of Directors. 3 3.2Voting of Shares.Each Stockholder may vote their shares in their sole discretion; provided, however, that each Stockholder agrees that during the first two (2) years of this Agreement, with respect to the election of directors of the Company, the Shares shall be present and voted “for” the nominees recommended by the Company’s Board of Directors, provided the Company is in compliance with the terms of Section 2 of this Agreement.Following the two (2) year anniversary of this Agreement, each Stockholder agrees that with respect to the election of directors of the Company, the Shares shall be present and voted “for” any nominees recommended by the Company’s Board of Directors (i) if such nominee is currently a member of the Company’s Board of Directors or (ii) if the recommendation of the Company’s Board of Directors for such nominee includes the Stockholder Nominee, provided the Company is in compliance with the terms of Section 2 of this Agreement.The provisions of this Section3.2 shall apply to both the casting of votes at general meetings of stockholders and any execution of stockholder action by written consent.Each Stockholder agrees, and shall cause its Affiliates, to execute and deliver to the Secretary of the Company not later than 20 days prior to the date of any general meeting of stockholders of the Company, a proxy (in such form as provided by and on behalf of the Company’s Board of Directors) representing all Shares beneficially owned by such Stockholder and its Affiliates voted in accordance with this Agreement. 3.3Noncompetition. (a)So long as each Stockholder continues to hold the Shares, such Stockholder shall not, directly or indirectly through any subsidiary, partnership, joint venture or agent, for its own account or as an owner, stockholder, operator, manager, advisor or consultant of or to any person solicit the clients and customers, or potential clients and customers, of the Company in the Restricted Territory for similar products and services as offered by the Company. (b)The parties hereto recognize that the laws and public policies of various jurisdictions may differ as to the validity and enforceability of covenants similar to those set forth in this Section3.3.It is the intention of the parties hereto that the provisions of this Section3.3 be enforced to the fullest extent permissible under the laws and policies of each jurisdiction in which enforcement may be sought, and that the unenforceability of any provisions of this Section3.3 shall not render unenforceable, or impair, the remainder of the provisions of this Section3.3.Accordingly, if at the time of enforcement of any provision of this Section3.3 a court of competent jurisdiction holds that the restrictions stated herein are unreasonable under circumstances then existing, the parties hereto agree that the maximum period, scope or geographic area reasonable under such circumstances will be substituted for the stated period, scope or geographical area and that such court shall be allowed to revise the restrictions contained herein to cover the maximum period, scope and geographical area permitted by applicable law. (c)Each Stockholder acknowledges that (i) its obligations under this Section 3.3 are reasonable in the context of the nature of the Company’s business and the access each Stockholder will have to the Company and its confidential information as a result of this Agreement and the Purchase Agreement and the competitive injuries likely to be sustained by the Company if Stockholder were to violate such obligations and (ii) the covenants in this Section 3.3 are adequately supported by consideration from the Company.Accordingly, each Stockholder acknowledges and agrees that the remedy at law available to the Company for breach of any of Stockholder’s obligations under this Section 3.3 would be inadequate; therefore, in addition to any other rights or remedies that the Company may have at law or in equity, temporary and permanent injunctive relief may be granted in any proceeding which may be brought to enforce any provision contained in this Section 3.3, without the necessity of proof of actual damage. 4 3.4Confidentiality of Records.Each Stockholder agrees, and shall cause its Affiliates, to use the same degree of care as such Stockholder uses to protect its own confidential information to keep confidential any information furnished to it that the Company identifies as being confidential or proprietary (so long as such information is not in the public domain), except that such Stockholder may disclose such proprietary or confidential information (i)to any manager (in the event of a limited liability company), subsidiary or parent of Stockholder for the purpose of evaluating its investment in the Company as long as such manager, subsidiary or parent is advised of the confidentiality provisions of this Section3.4; (ii)at such time as it enters the public domain through no act of such Stockholder; (iii) that is communicated to it free of any obligation of confidentiality; or (iv) that is developed by such Stockholder or its Affiliates independently of and without reference to any confidential information communicated by the Company as definitively shown by the written records of the Stockholder or its Affiliates. 3.5Export Control.Each Stockholder acknowledges it is not incorporated or licensed to do business in the United States, and is a foreign person as defined in 22 C.F.R. Section 120.16.Stockholder acknowledges and understands that: (a) the Company is subject to U.S. export controls that may restrict Stockholder’s access to certain articles, technical data, and /orservices; and (b) an export license from the U.S. government may be required prior to transfer to any Stockholder of controlled articles, technical data, or services.Each Stockholder agrees to comply with all U.S. export control laws and the Company’s export control policies and practices, including exclusion from export-controlled Board of Directors activities and communications.Each Stockholder agrees to cooperate with the Company to obtain any necessary U.S. government authorizations required to allow such Stockholder access to controlled articles, technical data and/or services. Section4.Restrictions on Transfer. 4.1General.Each Stockholder agrees not to make any disposition of all or any portion of the Shares unless and until: (a)there is then in effect a registration statement under the Securities Act covering such proposed disposition and such disposition is made in accordance with such registration statement; or (b)(A)the transferee has agreed in writing to be bound by the terms of this Agreement, (B)such Stockholder shall have notified the Company of the proposed disposition and shall have furnished the Company with a detailed statement of the circumstances surrounding the proposed disposition, and (C)if reasonably requested by the Company, such Stockholder shall have furnished the Company with an opinion of counsel, reasonably satisfactory to the Company, that such disposition will not require registration of such shares under the Securities Act. 5 (c)Notwithstanding the provisions of subsection (a) above, no such restriction shall apply to a transfer by a Stockholder that is (A)corporation transferring to any affiliated entity, including, without limitation, any subsidiary or parent corporation, or affiliated partnership or limited liability company, or (B)a limited liability company transferring to Affiliates, its members or former members in accordance with their interest in the limited liability company; provided thatin each case the transferee will agree in writing to be subject to the terms of this Agreement to the same extent as if he, she or it were the original Stockholder hereunder. (d)Each certificate representing Shares shall be stamped or otherwise imprinted with legends substantially similar to the following (in addition to any legend required under applicable state securities laws): THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED. THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN SHAREHOLDER AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY.COPIES OF SUCH AGREEMENT MAY BE OBTAINED UPON WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY. (e)Any legend endorsed on an instrument pursuant to applicable state securities laws and the stop-transfer instructions with respect to such securities shall be removed upon receipt by the Company of an order of the appropriate blue sky authority authorizing such removal. 4.2“Market Stand-Off” Agreement. (a)Each Stockholder hereby agrees that it shall not sell, transfer, make any short sale of, grant any option for the purchase of, or enter into any hedging or similar transaction with the same economic effect as a sale, the Shares (or other securities) of the Company held by such Stockholder for a period of one (1) year following the Closing Date. 6 (b)Each Stockholder hereby agrees that it shall not sell, transfer, make any short sale of, grant any option for the purchase of, or enter into any hedging or similar transaction with the same economic effect as a sale, any Common Stock (or other securities) of the Company held by such Stockholder (other than those included in or acquired after the below registration) for a period specified by the representative of the underwriters of Common Stock (or other securities) of the Company not to exceed one hundred eighty (180) days following the effective date of a registration statement of the Company filed under the Securities Act (or such longer period, not to exceed 18 days after expiration of the 180-day period, as the Company or the underwriters shall request in order to facilitate compliance with NASD Rule 2711); provided that all officers and directors of the Company enter into similar agreements. Section5.Covenants of the Company. 5.1Indemnification. (a)TheCompany hereby agrees to hold harmless and indemnify the Stockholders, the Stockholders’ direct and indirect subsidiaries, affiliated entities and corporations, and each of their partners, officers, directors, employees, stockholders, agents, and representatives (collectively, referred to as the “Stockholder Indemnitees”) against any and all expenses (including attorneys’ fees), damages, judgments, fines, amounts paid in settlements, or any other amounts that a Stockholder Indemnitee incurs as a result of any claim or claims made against it in connection with any threatened, pending or completed action, suit, arbitration, investigation or other proceeding arising out of, or relating to, the breach of the Company’s representations and warranties contained in the Purchase Agreement. (b)The Company’s indemnity obligations set forth above are subject to the Stockholder Indemnitees providing prompt written notice of a claim.The Company shall control the defense of any such action and, at its discretion, may enter into a stipulation of discontinuance or settlement thereof; provided that the Company may not discontinue any action or settle any claim in a manner that does not unconditionally release the Stockholders without the Stockholders’ prior written approval.The Stockholders shall, at the Company’s expense and reasonable request, cooperate with the Company in any such defense and shall make available to the Company at the Company’s expense all those persons, documents (excluding attorney/client or attorney work product materials) reasonably required by the Company in the defense of any such action.The Stockholders may, at their expense, assist in such defense. (c)The Company’s aggregate cumulative liability under this Section shall be limited to the amount received by the Company pursuant to the transactions contemplated by the Purchase Agreement. (d)Each Stockholder Indemnitee acknowledges that, from and after the Closing Date, its sole and exclusive remedy with respect to any and all claims and causes of action relating to the Purchase Agreement and the transactions contemplated thereby shall be pursuant to the indemnification provisions set forth in this section, provided that nothing in this Agreement shall limit the Stockholder Indemnitees’ right to recover against the Company with respect to any claim arising from the Company’s fraudulent acts or bad faith. 7 5.2Observer Rights.The Company shall allow one representative designated by the Stockholders, who shall initially be either Marco R. Fuchs or HansJ. Steininger, whomever is not the Stockholder Nominee,to attend all meetings of the Company’s Board of Directors in a nonvoting capacity, and in connection therewith, the Company shall give such representative copies of all notices, minutes, consents and other materials, financial or otherwise, which the Company provides to its Board of Directors; provided, however, that the Company reserves the right to exclude such representative from access to any material or meeting or portion thereof (1) if the Company believes upon advice of counsel that such exclusion is reasonably necessary to preserve the attorney-client privilege, to protect highly confidential proprietary information or for other similar reasons or (2) as provided in Section 2.4. 5.3Rule 144 Reporting.With a view to making available to the Stockholders the benefits of certain rules and regulations of the SEC which may permit the sale of the Shares to the public without registration, the Company agrees to use its best efforts to: (a)Make and keep public information available, as those terms are understood and defined in SEC Rule144 or any similar or analogous rule promulgated under the Securities Act, at all times after the effective date of the first registration filed by the Company for an offering of its securities to the general public; and (b)File with the SEC, in a timely manner, all reports and other documents required of the Company under the Exchange Act. 5.4Registration Rights. (a)Demand Registration. (i)If the Company shall receive a written request from the Stockholders of a majority of the Shares (the “Initiating Holders”) that the Company file a registration statement under the Securities Act covering the registration of all of the Shares, then the Company shall, within thirty (30) days of the receipt thereof, effect, as expeditiously as reasonably possible, the registration under the Securities Act of all the Shares. (ii)The Company shall not be required to effect a registration pursuant to this Section5.4: (A)prior to firstanniversary of the date of this Agreement; (B)after the Company has effected oneregistration pursuant to this Section5.4, and such registration has been declared or ordered effective; (C)during the period starting with the date of filing of, and ending on the date one hundred eighty (180) days following the effective date of a registration statement pertaining to a public offering,provided that the Company makes reasonable good faith efforts to cause such registration statement to become effective; (D)if within thirty (30) days of receipt of a written request from the Initiating Holders, the Company gives notice to the Stockholders of the Company’s intention to file a registration statement a public offeringwithin ninety (90) days; 8 (E)if the Company shall furnish to the Stockholders requesting a registration statement pursuant to this Section5.4, a certificate signed by the Chairman of the Board stating that in the good faith judgment of the Board of Directors of the Company, it would be seriously detrimental to the Company and its stockholders for such registration statement to be effected at such time, in which event the Company shall have the right to defer such filing for a period of not more than one hundred twenty (120) days after receipt of the request of the Initiating Holders; provided that such right to delay a request shall be exercised by the Company not more than twice in any twelve (12) month period; or (F)in any particular jurisdiction in which the Company would be required to qualify to do business or to execute a general consent to service of process in effecting such registration, qualification or compliance. (iii)The Company shall use all commercially reasonable efforts to cause such registration statement to become effective, and, upon the request of the Initiating Holders, keep such registration statement effective so long as the Stockholders continue to beneficially own in excess of an aggregate of 4.99% of the Company’s issued and outstanding Common Stock.Notwithstanding the foregoing, at any time, upon written notice to the participating Stockholders and for a period not to exceed sixty (60) days thereafter (the “Suspension Period”), the Company may delay the effectiveness of any registration statement or suspend the use or effectiveness of any registration statement (and the participating Stockholders hereby agree not to offer or sell any Shares pursuant to such registration statement during the Suspension Period) if the Company’s Board of Directors, upon the written advice of counsel, reasonably believes that the Company may, in the absence of such delay or suspension hereunder, be required under state or federal securities laws to disclose any corporate development the disclosure of which could reasonably be expected to have a material adverse effect upon the Company, its stockholders, a potentially significant transaction or event involving the Company, or any negotiations, discussions, or proposals directly relating thereto.In the event that the Company shall exercise its right to delay or suspend the filing or effectiveness of a registration hereunder, the applicable time period during which the registration statement is to remain effective shall be extended by a period of time equal to the duration of the Suspension Period (and any extension of the Suspension Period pursuant to the following sentence). (b)Piggyback Registrations. (i)The Company shall notify the Stockholders in writing at least fifteen (15) days prior to the filing of any registration statement under the Securities Act for purposes of a public offering of securities of the Company (including, without limitation, registration statements relating to secondary offerings of securities of the Company, but excluding Special Registration Statements) and will afford each such Stockholder an opportunity to include in such registration statement all or part of such Shares held by such Stockholder.Each Stockholder desiring to include in any such registration statement all or any part of the Shares held by it shall, within ten (10) days after the above-described notice from the Company, so notify the Company in writing and the Company shall include in such registration statement all or any part of such Shares such Stockholder requests to be registered to the extent the Company may do so without violating registration rights of others which exist as of the date of this Agreement.If a Stockholder decides not to include all of its Shares in any registration statement thereafter filed by the Company, such Stockholder shall nevertheless continue to have the right to include any Shares in any subsequent registration statement or registration statements as may be filed by the Company with respect to offerings of its securities, all upon the terms and conditions set forth herein. 9 (ii)If the registration statement under which the Company gives notice under this Section 5.4(b) is for an underwritten offering, the Company shall so advise the Stockholders.In such event, the right of any such Stockholder to be included in a registration pursuant to this Section 5.4(b) shall be conditioned upon such Stockholder’s participation in such underwriting and the inclusion of such Stockholder’s Shares in the underwriting to the extent provided herein.All Stockholders proposing to distribute their Shares through such underwriting shall enter into an underwriting agreement in customary form with the underwriter or underwriters selected for such underwriting by the Company.Notwithstanding any other provision of this Agreement, if the underwriter determines in good faith that marketing factors require a limitation of the number of shares to be underwritten, the number of shares that may be included in the underwriting shall be allocated, first, to the Company; second, to any stockholder of the Company (other than the Stockholders) who currently has piggyback registration rights on a pro rata basis and third, to any Stockholders on a pro rata basis based on the total number of Shares held by such other Stockholders.If any Stockholder disapproves of the terms of any such underwriting, such Stockholder may elect to withdraw therefrom by written notice to the Company and the underwriter, delivered at least ten (10) business days prior to the effective date of the registration statement. (iii)The Company shall have the right to terminate or withdraw any registration initiated by it under this Section 5.4 prior to the effectiveness of such registration whether or not any Stockholder has elected to include securities in such registration. 5.5Use of Proceeds.The Company shall use the net proceeds from the sale of the Shares for general work capital. 5.6Integration.The Company shall not sell, offer for sale or solicit offers to buy or otherwise negotiate in respect of any security (as defined in Section2 of the Securities Act) that would be integrated with the offer or sale of the Shares in a manner that would require the registration under the Securities Act of the sale of the Shares to the Stockholders. Section6.Preemptive Rights 6.1Subsequent Offerings.Subject to applicable securities laws and existing preemptive rights, if the Board of Directors of the Company determines that an increase in the Stockholders’ ownership percentage will not create an undue influence on the Company each Stockholder shall have the right to purchase its pro rata share of all Equity Securities, as defined below, that the Company may, from time to time, propose to sell and issue after the date of this Agreement up to twenty-five percent (25%) (including the Shares) of the Company’s issued and outstanding Company Common Stock following the sale of the Equity Securities, other than the Equity Securities excluded by Section 6.5 hereof.Each Stockholder’s pro rata share is equal to the ratio of (a) the number of shares of the Company’s Common Stock of which such Stockholder is deemed to be a holder immediately prior to the issuance of such Equity Securities to (b) the total number of shares of the Company’s outstanding Common Stock held by the Stockholders.The term “Equity Securities” shall mean (i) any Common Stock, Preferred Stock or other security of the Company, (ii) any security convertible into or exercisable or exchangeable for, with or without consideration, any Common Stock, Preferred Stock or other security (including any option to purchase such a convertible security), (iii) any security carrying any warrant or right to subscribe to or purchase any Common Stock, Preferred Stock or other security or (iv) any such warrant or right. 10 6.2Exercise of Rights.If the Company proposes to issue any Equity Securities, it shall give each Stockholder written notice of its intention, describing the Equity Securities, the price and the terms and conditions upon which the Company proposes to issue the same.Each Stockholder shall have ten (10) days from the giving of such notice to agree to purchase such Stockholder’s pro rata share of the Equity Securities for the price and upon the terms and conditions specified in the notice by giving written notice to the Company and stating therein the quantity of Equity Securities to be purchased.Notwithstanding the foregoing, the Company shall not be required to offer or sell such Equity Securities to any Stockholder who would cause the Company to be in violation of applicable federal securities laws by virtue of such offer or sale. 6.3Issuance of Equity Securities to Other Persons.If the Stockholders fail to exercise in full the preemptive rights set forth in this Section 6, the Company shall have one hundred eighty (180) days following the notice provided pursuant to Section 6.2 to sell the Equity Securities in respect of which the Stockholders’ rights were not exercised, at a price and upon general terms and conditions not more favorable to the purchasers thereof than specified in the Company’s notice to the Stockholders pursuant to Section 6.2 hereof.If the Company has not sold such Equity Securities within ninety (90) days of the notice provided pursuant to Section 6.2, the Company shall not thereafter issue or sell any Equity Securities, without first offering such securities to the Stockholders in the manner provided above. 6.4Termination and Waiver of Preemptive Rights.The preemptive rights established by this Section 4 shall terminate three years from the date hereof.The preemptive rights established by this Section 6 may be amended, or any provision waived, either prospectively or retrospectively, with the written consent of Stockholders holding not less than a majority of the Shares, or as permitted by Section7.5. 6.5Excluded Securities.The preemptive rights established by this Section 6 shall have no application to the issuance of any of the following Equity Securities: (a)Shares of Common Stock and/or options, warrants or other Common Stock purchase rights and the Common Stock issued pursuant to such options, warrants or other rights issued or issuable after the date hereof to employees, officers or directors of, or consultants or advisors to, the Company or any of its subsidiaries pursuant to stock purchase or stock option plans or other arrangements that are approved by the Board of Directors; 11 (b)stock issued or issuable pursuant to any rights or agreements, options, warrants or convertible securities outstanding as of the date of this Agreement; and stock issued pursuant to any such rights or agreements granted after the date of this Agreement; (c)any Equity Securities issued for consideration other than cash pursuant to a merger, consolidation, acquisition, strategic alliance or similar business combination approved by the Board of Directors; (d)any Equity Securities issued pursuant to any equipment loan or commercial credit or leasing arrangement, real property leasing arrangement, or debt financing from a bank or similar financial or lending institution approved by the Board of Directors; (e)shares of Common Stock issued in connection with any stock split, stock dividend, reclassification or similar non-economic event by the Company; and (f)shares of Common Stock issued upon conversion of shares of the Company’s Preferred Stock. Section7.Miscellaneous 7.1Termination of this Agreement.This Agreement shall continue in full force and effect from the date hereof through the earliest of the following dates (collectively, the “Termination Date”), on which date it shall terminate in its entirety: (a)upon a Change of Control; (b)the ten (10) year anniversary of the date of this Agreement; (c)the date as of which the parties hereto terminate this Agreement by written consent of the Company and the Stockholders holding a majority of the Shares; (d)if the Stockholders no longer beneficially own an aggregate of at least 4.99% of the Company’s issued and outstanding Common Stock; or (e)the date on which the Stockholders sell all of the Shares pursuant to either (i) Rule 144 under the Securities Act or (ii) an effective registration statement under the Securities Act. 7.2Severability.It is the desire and intent of the parties that the provisions of this Agreement be enforced to the fullest extent permissible under the law and public policies applied in each jurisdiction in which enforcement is sought.Accordingly, in the event that any provision of this Agreement would be held in any jurisdiction to be invalid, prohibited or unenforceable for any reason, such provision, as to such jurisdiction, shall be ineffective, without invalidating the remaining provisions of this Agreement or affecting the validity or enforceability of such provision in any other jurisdiction.Notwithstanding the foregoing, if such provision could be more narrowly drawn so as not to be invalid, prohibited or enforceable in such jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without invalidating the remaining provisions of this Agreement or affecting the validity or enforceability of such provision in any other jurisdiction. 12 7.3Governing Law; Jurisdiction.This Agreement shall be governed by and construed and enforced in accordance with the laws of the State of Colorado as applied to contracts entered into and performed entirely in Colorado by Colorado residents without regard to conflicts of law principles, except for matters of corporate law, which shall be governed by the laws of the State of Delaware. 7.4Assignments; Successors and Assigns.Except in connection with any transfer of Shares in accordance with this Agreement, the rights of each party under this Agreement may not be assigned.This Agreement shall bind and inure to the benefit of the parties and their respective successors, permitted assigns, legal representatives and heirs. 7.5Amendments; Waivers.Except as otherwise provided herein, neither this Agreement nor any provision hereof may be changed, waived, discharged, terminated, modified or amended except upon the written consent of the Company and the Stockholders holding a majority of the Shares. 7.6Notices.Any and all notices or other communications or deliveries required or permitted to be provided hereunder shall be in writing and shall be deemed given and effective on the earliest of (i)the date of transmission, if such notice or communication is delivered via facsimile at the facsimile telephone number specified in this Section prior to 5:30 p.m. (New York City time) on a business day, (ii)the business day after the date of transmission, if such notice or communication is delivered via facsimile at the facsimile telephone number specified in the Purchase Agreement later than 5:30 p.m. (New York City time) on any date and earlier than 11:59 p.m. (New York City time) on such date, (iii)the business day following the date of mailing, if sent by nationally recognized overnight courier service, (iv)upon five days after mailing if sent by certified or registered mail or (v)actual receipt by the party to whom such notice is required to be given if delivered by hand.The address for such notices and communications shall be as follows: (i)if to the Company, to: SpaceDev, Inc. 13855 Stowe Drive Poway, California Attention:Richard B. Slansky Telephone No.: (858) 375-2030 Facsimile No.: (858) 375-1000 13 With a copy to: Holland & Hart LLP 555 Seventeenth Street Suite 3200 Denver, Colorado Telephone: (303) 295-8000 Facsimile:(303) 295-8261 Attention:Michael Weiner (ii)if to the Stockholders, at the addresses set forth on the Schedule of Stockholders, or at such other addresses as may have been furnished to the Company in writing with a copy to: Chadbourne & Parke LLP 30 Rockefeller Plaza New York, NY10112 Attention:Alejandro R. San Miguel 7.7Headings.The headings of the sections of this Agreement have been inserted for convenience of reference only and shall not be deemed to be a part of this Agreement. 7.8Nouns and Pronouns.Whenever the context may require, any pronouns used herein shall include the corresponding masculine, feminine or neuter forms, and the singular form of names and pronouns shall include the plural and vice versa. 7.9Entire Agreement.This Agreement and other documents delivered pursuant hereto, including the exhibits, constitute the full and entire understanding and agreement between the parties with regard to the subjects hereof and thereof. 7.10Counterparts.This Agreement may be executed in two or more counterparts, each of which shall constitute an original, but all of which, when taken together, shall constitute but one instrument, and shall become effective when one or more counterparts have been signed by each party hereto and delivered to the other parties. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES FOLLOW 14 IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Agreement on the date first written above. SpaceDev, Inc. /s/ Mark N. Sirangelo By:Mark N. Sirangelo Chief Executive Officer Stockholders: OHB Technology AG By:/s/ Marco Fuchs Name:Marco Fuchs Title:Chief Executive Officer By:/s/ Manfred Fuchs Name:Prof. Manfred Fuchs Title:Chief Operating Officer MT Aerospace AG By:/s/ Hans Steininger Name:Hans Steininger Title:Chief Executive Officer By:/s/ Walter Koppel Name:Walter Koppel Title:Chief Operating Officer 15 EXHIBIT A Schedule of Stockholders Stockholders Shares OHB Technology AG Karl-Ferdinand-Braun Str. 8 D-28359 Bremen/Germany Telephone: +49 (0) 421.2020-8 Facsimile: +49 (0) 421.2020-613 Attention:Marco R. Fuchs 1,773,892 MT Aerospace AG Franz-Josef-StrauB Str. 5 86153 Augsburg/Germany Telephone: +49 (0) 821.505-1030 Facsimile: +49 (0) 821.505-1903 Attention:Hans J. Steininger 5,321,674 TOTAL 7,095,566 3743616_9.DOC
